PER CURIAM.
The writ of habeas corpus herein was granted and a return required on the sole issue of whether or not the trial court determined the voluntariness of petitioner’s confession prior to its introduction into evidence at trial. On consideration of the return, we conclude that the District Court of Appeal correctly decided in Hoskins v. State, 208 So.2d 145 (3rd D.C.A.Fla.1968), that this determination was properly made. In the course of disposing of petitioner’s Motion to Suppress, the trial court would have had to consider this issue.
The writ heretofore issued is discharged.
It is so ordered.
CARLTON, Acting C. J., and ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.